Per Curiam.
This is a motion to dismiss the appeal for the reason that the appellant has failed to serve and file his brief within twenty days after serving the abstract of the record as required by Rule 6. The abstract was served about November 11, 1897, but no attempt was made to obtain an extension of time or to be relieved of the default until June 24, 1898, more than seven months thereafter, and the reasons advanced being insufficient to excuse the delay and consequent default, upon the authority of Reynolds v. Jackson County, 33 Or. post, (53 Pac. 1072), the motion will be allowed and the appeal dismissed.
Dismissed.